DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0114731 A1 to Tsukamoto.
	With regards to claim 1, Tsukamoto discloses:
1. 	A shovel (see, Fig. 1, and detailed description, including Summary, para. 0010) comprising:
a lower traveling body (see, Fig. 1, and detailed description, including Summary, para. 0010);
an upper turning body turnably mounted on the lower traveling body (see, Fig. 1, and detailed description, including Summary, para. 0010);
a cab mounted on the upper turning body (see, Fig. 1, and detailed description, including Summary, para. 0010);
a display device provided in the cab and configured to display a setting screen associated with work assistance (see, Fig. 1, and Fig. 5, and detailed description, including Summary, para. 0010);
an audio input device provided in the cab (see, Fig. 1, and detailed description, including, a multifunctional portable information terminal having a display and input function, a wireless communication function and a voice recognition function, para. 0010); and
a hardware processor configured to perform audio recognition (see, Fig. 8, Fig. 5, and detailed description, including, a microphone for voice inputting, a microphone 40a incorporated in the multifunctional portable information terminal 40 can be used.  (A terminal possesses at least one controller that is managed by a processor).  That is, the driver can input a voice signal from the microphone 40a to a voice recognition part 40b of the multifunctional portable information terminal 40 by uttering a voice indicating a desired command toward the multifunctional portable information terminal 40 after operating the switch 42 provided to the operation lever, para. 0078),
 	wherein the hardware processor is configured to recognize speech input through the audio input device and executes a process related to the setting screen according
to a recognition result (see, Fig. 8, and Fig. 5, and detailed description, including, The voice recognition part 40b of the multifunctional portable information terminal 40 applies a voice recognition process to the voice signal input from the microphone 40a, and determines a command corresponding to the input voice signal. The command determined by the voice recognition part 40b is displayed on the display and input device 40c (for example, a touch panel) of the multifunctional portable information terminal 40, and is sent to the controller 30 of the shovel through the connecting part 58. As mentioned above, a command intended by the driver is input to the shovel through the voice recognition function of the multifunctional portable information terminal 40, para. 0078).

	With regards to claim 2, Tsukamoto discloses:
2. 	The shovel as claimed in claim 1, wherein the hardware processor is configured to input a value of a setting item in the setting screen according to the recognition result (se, as above claim 1, and With regards to claim 1, (see, Fig. 8, and Fig. 5, and detailed description, including, The voice recognition part 40b of the multifunctional portable information terminal 40 applies a voice recognition process to the voice signal input from the microphone 40a, and determines a command corresponding to the input voice signal. The command determined by the voice recognition part 40b is displayed on the display and input device 40c (for example, a touch panel) of the multifunctional portable information terminal 40, and is sent to the controller 30 of the shovel through the connecting part 58. As mentioned above, a command intended by the driver is input to the shovel through the voice recognition function of the multifunctional portable information terminal 40, para. 0078).

	With regards to claim 3, Tsukamoto discloses:
3. 	The shovel as claimed in claim 1, wherein
 	the hardware processor is configured to input values of a plurality of setting items in the setting screen together according to the recognition result (see, Fig. 10, and detailed description, including, the controller 30 sends a command to the ECU 74 to increase the number of revolutions by a predetermined number of revolutions based on the process signal. Upon reception of the command, the ECU 74 causes the number of revolutions of the engine 11 to be increased by the predetermined number of revolutions.
Further, the controller 30 sends a signal to the regulator in order to increase the output horse power of the main pump 14 to correspond to the increase in the number of revolutions of the engine. Thereby, as illustrated in FIG. 10, the pump output characteristic is changed, for example, from I1 into I2 so that the output horse power of the main pump 14 is increased, para. 0087-0088).

	With regards to claim 4, Tsukamoto discloses:
4.	The shovel as claimed in claim 1, further comprising: 
 	an input device through which a value of a setting item in the setting screen is manually input (see, Background, the driver's cab can see the display device of the monitor device by slightly shifting one's visual line and also can easily operate the input device of the monitor device by merely extending one's arm, para. 0007).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto in view of U.S. Patent Application Publication No. 20130345939 A1 to Magaki et al. (hereinafter Magaki).
	With regards to claim 5, Tsukamoto fails to explicitly disclose:
5. 	The shovel as claimed in claim 1, further comprising: 
an audio output device configured to output audio related to the recognition result.
Magaki discloses:
an audio output device configured to output audio related to the recognition result (see, Fig. 1, and Fig. 2, and the detailed description, including, if the operating condition of the hydraulic shovel is switched by the operating condition switching part 301, the controller 30 may inform the operator that the operating condition has been switched by outputting a control signal to a display device, audio output device (both not shown), or the like installed in the cabin 10, para. 0103).
It would have been obvious to one of ordinary skill in the art, and having the teaching of Tsukamoto and Magaki in front of her, and before the effective filing date of the invention to combine the features of Magaki, with the system of Tsukamoto and to provide further audio output for a confirmed activity or a setting value when such confirmation may be of value to an operator, or for a duplication of an event or activity, that may require an addition output of an audio signal, to relay to the operator on the vehicle. 

	With regards to claim 6, Tsukamoto discloses:
6. 	The shovel as claimed in claim 1, wherein the display device includes a plurality of display devices (see, Fig. 6, and detailed description, including, the present embodiment, the main screen 41 includes a time display part 41a, run mode display part 41b, attachment display part 41c, average fuel consumption display part 41d, exhaust gas filter display part 41e, engine operation time display part 41f, cooling water temperature display part 41g, fuel remaining amount display part 41h, work mode display part 41i and operating oil temperature display part 41k, para. 0057). 

	With regards to claim 7, Tsukamoto discloses:
7. 	The shovel as claimed in claim 1, wherein the display device is configured to display a status display window (see, as above, and Fig. 6, the status is interpreted as the multiple display parts, representing different attributes, being simultaneously displayed, the main screen 41 includes a time display part 41a, run mode display part 41b, attachment display part 41c, average fuel consumption display part 41d, exhaust gas filter display part 41e, engine operation time display part 41f, cooling water temperature display part 41g, fuel remaining amount display part 41h, work mode display part 41i and operating oil temperature display part 41k, para. 0057).

	With regards to claim 8, Tsukamoto discloses:
8. 	The shovel as claimed in claim 1, further comprising:
 	an indicator configured to indicate whether the hardware processor is enabled to perform the audio recognition (see, Fig. 5, and detailed description, including, a switch 42, which is operated when a driver desires to use a voice input function of the multifunctional portable information terminal 40, is provided to the operation lever 26A, para. 0076).

	With regards to claim 9, Tsukamoto discloses:
9. 	The shovel as claimed in claim 1, wherein the audio input device includes a plurality of audio input devices (see, Fig. 5, and detailed description, including, microphone 40a, and voice recognition part 40b, para. 0078, and 0080).

	With regards to claim 10, Tsukamoto discloses:
10. 	The shovel as claimed in claim 1, wherein 
the hardware processor is configured to start to perform an operation according to the recognition result (see, Fig. 9, and detailed description, including, illustrates an example of a voice command recognition screen of a case where the voice input "SP" by the driver can be recognized as a registered word "SP" corresponding to the function for increasing a number of revolutions of the engine, para. 0082).

	With regards to claim 11, Tsukamoto discloses:
11. 	The shovel as claimed in claim 10, wherein 
the hardware processor is configured to display a setting screen associated with work assistance on the display device according to the recognition result (see, Fig. 9, and detailed description, including, the multifunctional portable information terminal 40 causes a voice command display part 41m including the contents of the recognized voice command "raise the number of revolutions of the engine" and the registered word "SP" to be displayed in a pop-up manner, para. 0082).

With regard to claim 12, claim 12 (a device claim) recites substantially similar limitations to claim 1 (a device claim) and is therefore rejected using the same art and rationale set forth above.  To note that: claim 12, recites a portable terminal, and claim 1 is disclosed over Tsukamoto, and the use of a multifunction portable information terminal 40.

With regard to claim 13, claim 13 (a device claim) recites substantially similar limitations to claim 1 (a device claim) and is therefore rejected using the same art and rationale set forth above.  To note that: claim 13, recites an assist device, and claim 1 is disclosed over Tsukamoto, and the use of a multifunction portable information terminal 40.

A sampling of the prior art made of record and not relied upon and considered
pertinent to Applicants’ disclosure, includes:
	US 2017/0233984 A1 to Humphrey et al.– discusses - A control system implemented for in-pit crushing and conveying (IPCC) operations employing a shovel machine and a crusher machine is provided. The shovel machine includes an implement configured to excavate a material from a worksite and load the material into a hopper of the crusher machine. The control system includes a position determination module, an excavation determination module, and a path determination module. The path determination module is configured to determine one or more travel paths, with a plurality of loading positions, for the shovel machine and the crusher machine. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        6-15-2022